Citation Nr: 0007898	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-02 035A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
September 17, 1985, Board decision, which denied a 
compensable evaluation for tinnitus.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1956 to May 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant as to clear and 
unmistakable error in a September 17, 1985, Board decision.


FINDINGS OF FACT

1.  A compensable evaluation for tinnitus was denied by the 
Board in a September 17, 1985, decision.

2.  The appellant has alleged that a compensable evaluation 
for tinnitus should have been granted, as he had tinnitus 
which was the result of acoustic trauma in service.  


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the September 17, 1985, Board decision in failing to grant a 
compensable evaluation for tinnitus fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. § 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error in the September 17, 1985, Board decision, 
which denied a compensable evaluation for tinnitus.  
Specifically, the appellant argues that he was service 
connected for hearing loss disability and that he warranted a 
compensable evaluation since his tinnitus was a result of 
acoustic trauma in service.  See 38 C.F.R. Part 4, Diagnostic 
Code 6260 (1984).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b) (1999), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be denied.  
Id.

Service connection for tinnitus was granted in an August 1984 
rating decision as a disability "directly due to and 
proximately the result of" the service-connected 
sensorineural hearing loss.  At the time of the September 
1985 Board decision, the Rating Schedule provided that a 
compensable evaluation for tinnitus was warranted when it was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 
(1984).  The Board denied a compensable evaluation for 
tinnitus because "[a]lthough the veteran was exposed to 
noise in service, the first report of tinnitus is not until 
February 1984.  It is the judgment of the Board that the 
evidence of record is insufficient to show that the veteran's 
current tinnitus is the result of head injury, concussion or 
acoustic trauma in service."  

After careful review of the evidence of record, the Board 
concludes that the appellant has not set forth specific 
allegations of error, either of fact or law, as to the 
September 17, 1985, Board decision.  His allegations that he 
should have been given a compensable evaluation for his 
service-connected tinnitus because it was a result of 
acoustic trauma is not a specific contention of error of fact 
or law as to the September 1985 decision.  

It appears that the appellant may be making an allegation as 
to how the facts were weighed in the Board decision, which 
cannot form the basis of a clear and unmistakable error 
claim.  See 38 C.F.R. § 20.1403(d)(3) (1999) (a disagreement 
as to how the facts were weighed or evaluated is an example 
of a situation which is not clear and unmistakable error in a 
Board decision).  We must note that the moving party has not 
identified a fact that was even improperly weighed.  In 
January 1984, an examiner recorded that there had been no 
tinnitus.  Clearly, tinnitus due to trauma had not been 
diagnosed.  In March 1984, Dr. Hadley noted that the veteran 
described increasing tinnitus.  However, tinnitus due to 
trauma was not diagnosed.  In July 1984, tinnitus aurium was 
diagnosed by VA, but a diagnosis due to trauma was not 
entered.  In regard to the August 1983 document (identified 
by the representative), tinnitus was not noted or diagnosed.  
Since the 1983 document was silent for tinnitus, and other 
documents were silent in regard to the cause of tinnitus 
there was nothing to mis-weigh.

Therefore, the Board finds that the appellant has not set 
forth any basis for findings of error or any indication as to 
why the results of the September 17, 1985, Board decision 
would have been different but for the alleged errors.  
Accordingly, in the absence of an allegation that sets forth 
clearly and specifically alleged clear and unmistakable error 
of fact or law in the Board decision, the legal or factual 
basis for such allegation, and why the results would have 
been manifestly different but for the alleged error, the 
appellant's motion for revision of the September 17, 1985, 
Board decision is denied.  See 38 C.F.R. § 20.1404(b).  


ORDER

The motion for revision of the September 17, 1985, Board 
decision on the grounds of clear and unmistakable error as to 
the claim for a compensable evaluation for tinnitus is 
denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


